Citation Nr: 0619209	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-01 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Detroit, Michigan, which determined that new and material 
evidence had not been received to reopen the claim for 
service connection for post-traumatic stress disorder (PTSD).  
The Board notes that service connection for post-traumatic 
stress disorder had been finally denied in a May 2000 rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran had previously requested a videoconference 
hearing with the Board, which was scheduled to take place in 
June 2006.  Recently, the veteran's representative related to 
the RO that the veteran was unable to attend the 
videoconference hearing, but requested a personal hearing 
before a travel Board in its stead.  Given the expressed 
intent of the veteran, the Board concludes that this case 
must be returned to the RO to arrange for a Travel Board 
hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2005).

Accordingly, this case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing with respect to the 
claim to reopen service connection for 
post-traumatic stress disorder based upon 
the receipt of new and material evidence.  
After the Travel Board hearing is 
conducted (or if the veteran fails to 
report for the hearing), the RO should 
return the case to the Board in 
Washington, D.C.  Id.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

